Dewey, J.
The indictment alleges that the defendant was not duly licensed as an innholder. The proof in the matter, as it seems to us, does not support this broad allegation. The form of the indictment is that which is usually adopted, in prosecutions for selling spiritous liquors, against those who have no species of license as innholders. But the licenses, granted under the Rev. Sts. c. 47, § 21, do render the persons receiving such licenses innholders to a certain extent. They are so described in the statute, and have the general powers and privileges of innholders, being restrained only m the particular matter of selling spiritous liquors. We think, therefore, that the exception taken to the sufficiency of the evidence to sustain the present indictment, in its general and unqualified allegation that the defendant was not licensed as an innholder, must prevail.
*247We are of opinion, however, that the statute itself prohibits persons, who have only a license “ to sell wine, beer, ale, cider and other fermented liquors,” from selling spiritous liquors, and that they are liable to the penalties of the statute, if they violate the law in this respect; but in such cases, the indictment must describe truly the facts, reciting that the defendant, being only licensed as an innholder, with authority to sell wine, beer, ale, cider and other fermented liquors, did, in violation of law, sell spiritous liquors ; accompanying the allegation with the other usual necessary averments. Verdict set aside.